Citation Nr: 1638315	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, also claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1989 to January 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2015, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD.

2.  An acquired psychiatric disorder did not manifest during service and has not been shown to be related to service, nor was a psychosis manifest within one year of separation from active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depression and bipolar disorder, also claimed as PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard March 2008 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in June 2010 and March 2016.  The examination, along with the expert medical opinion provided in the March 2016 VA examination report, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.
II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection specifically for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., the diagnosis must comply with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)); in certain circumstances, credible supporting evidence that the claimed in-service stressor occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304 (f), 4.125 (2014); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The Veteran contends that he has an acquired psychiatric disorder that was caused by his active service.  The Veteran has stated that while serving in Germany, he was in a helicopter which came under fire.

Service treatment records are negative for complaints or findings of any psychiatric disorders.

A post-service VA medical record dated in March 2005 shows a diagnosis of major depression, recurrent, moderate.  

Private treatment records dated in 2007 and 2008 show treatment and assessments of depression and mood disorder.  

In a statement from the Veteran's mother dated in February 2009, she noted that her son had changed, mentally, since his return from service.  She noted that he was unable to maintain a relationship due to his depression, drug use and anti-social behavior.  

The Veteran was afforded a VA examination in June 2010.  Upon examination, the Veteran's mood, judgement and behavior were found to be normal.  A flattened affect was noted.  No obsessive behavior or hallucinations/delusions were reported.  The VA examiner indicated that the Veteran had memory loss, decreased concentration and poor social interactions.  A diagnosis of depression was provided.  The VA examiner noted that the Veteran's depression occurred after separation from service.  

A VA treatment record dated in March 2012 shows treatment and assessment of bipolar disorder. 

A Formal Finding correspondence from the Joint Services Records Research Center dated in February 2014 noted that efforts were made in order to obtain information necessary to corroborate stressful events for the Veteran's claimed PTSD claim; however, not enough verifiable stressor information was found to rule in favor of the Veteran's claim.  

The Veteran was afforded a VA examination in March 2016.  He reported periods of depression, racing thoughts, and a decreased need for sleep.  He denied suicidal ideations or intent.  He reported using methamphetamines prior to 2014.  The Veteran's symptoms were noted as depressed mood and chronic sleep impairment.  His thoughts were logical and goal oriented.  His affect was within normal limits and his mood was neutral to happy.  His attention and memory were intact.  Diagnoses of bipolar II disorder and methamphetamine use disorder in full remission were provided.  

The VA examiner found that based on a review of the Veteran's file, lay statements and examination, there was no nexus between his diagnosed mental disorder and military service.  The VA examiner stated that the Veteran's first non-mental health diagnosis and treatment was in 2006, 13 years after his military service ended.  The VA examiner noted that Veteran's mother had reported that "in the years following" his military service, the Veteran struggled with drug use, antisocial behavior and depression and the Veteran had described a pattern of marijuana use prior to service, indicating that drug abuse was not out of character.  The VA examiner also indicated that the Veteran's use of methamphetamines from 1999 to 2014 reflected significant antisocial behavior related to his drug use.  The VA examiner stated that it was most likely that his non-service connected substance abuse problems were a major contributing factor to his mood problems.  The Veteran also did not describe any issues in the military which could have been a possible cause for his mental health issues.  

Regarding entitlement to service connection for PTSD, the Veteran has not been diagnosed with PTSD during the pendency of the claim either under DSM-IV or DSM-5.  In order to prevail on a claim of service connection for any disability, it must first be shown that a veteran has a current diagnosis of the disorder in question.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Since the Veteran has not been diagnosed with PTSD, his claim must fail on this basis.

Regarding entitlement to service connection for an acquired psychiatric disorder (other than PTSD), the Board concludes that service connection is not warranted.  The VA medical examination reports reflect that the June 2010 and March 2016 VA examiners did not find that the Veteran's current mental disorders were related to service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Further, the March 2016 VA examiner provided an opinion based upon comprehensive review of the claims file and examination of the Veteran, and provided an adequate rationale that considered the Veteran's in-service stressor, post service medical records and the Veteran's self-reported history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  The Board is to weigh the evidence and it finds these two opinions to be the most probative.  There is no competent medical opinion to the contrary.  Accordingly, the preponderance of the evidence weighs against a finding that an acquired psychiatric disorder (other than PTSD) had its onset during service.

The Board has considered the lay evidence of record, including the statements of the Veteran and of his mother.  The Board has no reason to question the credibility of either.  That said, medical/mental health training and credentials are required to provide a psychiatric diagnosis that can be considered competent evidence, and to date the Veteran has not been diagnosed with PTSD.  As to his current diagnoses, the Veteran and his mother are competent to describe mood changes, but neither have the requisite training and credentials to ascertain whether such changes are indicative of a diagnosable disorder that developed in a specific time frame.  This is a complex medical question requiring a greater degree of expertise than the Veteran and his mother have been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, also claimed as PTSD, the benefit of the doubt doctrine is not applicable in the instant appeal, and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and bipolar disorder, also claimed as PTSD, is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


